DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-15 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 5/16/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2017/0129611 by Morgan in view of European Patent Number 2154067 to Harcup.

Regarding claim 1, Morgan discloses a passenger module for a vehicle cabin, the passenger module comprising:
A first side element (left wall of privacy shell 42 in Figures 1-4);
A second side element (wall to the right of entertainment center 18 and footwell 20 in Figures 1-4); and
Two seats arranged between the first side element and the second side element (seats 10 and 40), wherein
The first side element and the second side element extend parallel to each other (see Figures 1-4),
The two seats are arranged substantially one behind another and facing substantially in a same direction (see Figures 1-4),
The two seats comprise a front seat positioned angled by a predefined first angle around a front seat vertical axis in a direction towards the first side element (see Figures 1-4), and
The two seats comprise a rear seat positioned angled by a predefined second angle around a rear seat vertical axis in a direction toward the second side element (see Figures 1-4).
Morgan does not disclose the front and rear seats comprising central longitudinal axes that intersect in a convergence point in a backrest area of the rear seat.  However, this limitation is taught by Harcup.  Harcup discloses a seating arrangement, and Figure 1 shows the central longitudinal axis A of each seat converging with the central longitudinal axis of the seat behind it in a backrest area.  It would be obvious to a person having ordinary skill in the art to modify Morgan using the teachings from Harcup in order to use different arrangements and angles between seats in order to provide different configurations for different cabins.  

Regarding claim 2 (dependent on claim 1), Morgan discloses the first angle and the second angle differ from each other (see axes L in Figures 3-4).  

Regarding claim 3 (dependent on claim 1), Morgan discloses a rear partition wall configured, starting from the first side element, to extend behind the rear seat in a direction towards the second side element (see second fixed privacy shell 12 in Figures 1-2).  

Regarding claim 4 (dependent on claim 1), Morgan discloses a front partition wall configured, starting from the first side element, to extend between the rear seat and the front seat in a direction towards the second side element, and configured to separate a rear passenger seating area and a front passenger seating area (see portion of first privacy shell 42 extending to entertainment center 18 and footwell 20 in Figures 1-4).  

Regarding claim 5 (dependent on claim 4), Morgan discloses the front partition wall being configured to form a continuously running wall between the first side element and the second side element (see first privacy shell 42 in Figures 1-4).

Regarding claim 6 (dependent on claim 3), Morgan discloses a front partition wall configured, starting form the first side element, to extend between the rear seat and the front seat in a direction towards the second side element, and configured to separate a rear passenger seating area and a front passenger seating area (first privacy shell 42), wherein a passenger access path (see opening to the right of the rear seat in Figures 1-4) and legroom (footwell 20) for a passenger of the rear passenger seating area are formed within the rear passenger seating area and extending between the front partition wall and the rear partition wall.  

Regarding claim 7 (dependent on claim 4), Morgan discloses legroom for a passenger of the front seat is provided directly in front of the front seat (footwell 44), wherein a passenger access path connecting to the legroom is formed extending along the front partition wall in the direction toward the second side element (lateral aisle 41).

Regarding claims 8 (dependent on claim 1) and 9 (dependent on claim 1), Morgan discloses the first angle comprising about 5° to 18° with respect to the first side element and wherein the second angle comprises about 20° to 40° with respect to the second side element.  Paragraph 45 discloses “Each of the first and second angles can range from 0 degrees to 45 degrees, so long as the two angles are different”.  

Regarding claim 10 (dependent on claim 1), Morgan discloses the first side element is configured as a front console element and a rear console element arranged adjacent to each of the first two seats and each console element at least comprising a utility surface and/or storage compartments for a corresponding passenger of each of the first two seats (the left armrests 16 comprise a utility surface for a corresponding passenger of each of the first two seats).

Regarding claim 11 (dependent on claim 1), Morgan discloses the second side element configured as a compartment having a footwell for a rear seat passenger (footwell 20).

Regarding claim 12, Morgan discloses a seating arrangement for a vehicle cabin, the passenger seating arrangement comprising at least two identical passenger modules (see Figure 6), each of the passenger modules comprising:
A first side element (left wall of privacy shell 42 in Figures 1-4);
A second side element (wall to the right of entertainment center 18 and footwell 20 in Figures 1-4); and
Two seats arranged between the first side element and the second side element (seats 10 and 40), wherein the first side element and the second side element extend parallel to each other, the two seats are arranged substantially one behind another and facing substantially in a same direction, the two seats comprise a front seat positioned angled by a predefined first angle around a front seat vertical axis in a direction towards the first side element, and the two seats comprise a rear seat positioned angled by a predefined second angle around a rear seat vertical axis in a direction toward the second side element (see Figures 1-4), wherein the passenger modules are arranged one behind another in a longitudinal direction of the vehicle cabin and/or adjacent to each other in a transverse direction of the vehicle cabin (see Figure 6).
Morgan does not disclose the front and rear seats comprising central longitudinal axes that intersect in a convergence point in a backrest area of the rear seat.  However, this limitation is taught by Harcup.  Harcup discloses a seating arrangement, and Figure 1 shows the central longitudinal axis A of each seat converging with the central longitudinal axis of the seat behind it in a backrest area.  It would be obvious to a person having ordinary skill in the art to modify Morgan using the teachings from Harcup in order to use different arrangements and angles between seats in order to provide different configurations for different cabins.  

Regarding claim 13 (dependent on claim 12), Morgan discloses wherein with the at least two passenger modules arranged one behind another, a front passenger seating area of a rear passenger module of the at least two passenger modules, a corresponding legroom and a passenger access path are delimited by a rear partition wall of the front passenger module (see aisle 41 in Figure 3).  

Regarding claim 14 (dependent on claim 12), Morgan discloses the first side element is configured as a front console element and a rear console element arranged adjacent to each of the two seats (see Figures 3-4) and with the at least two passenger modules arranged one behind another, the rear seat console element of the front passenger module comprises a footwell for the front seat passenger of the rear passenger module (see footwell 44 in Figure 4).  

Regarding claim 15 (dependent on claim 14), Morgan discloses the front seat console element and the rear seat console element of the front passenger module are configured to form an extended footwell for the front seat passenger of the rear passenger module (see footwell 44 in Figure 4).  

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but are moot in view of the current grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642